DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 and 06/04/2019 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 13-15 and 30-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 16-17, 18-29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Snell et al. (Prototypical Networks for Few-Shot Learning). 

Claim 1. Snell et al. disclose a data processing method by learning of a neural network (Sections 1-3), the data processing method comprising: 
obtaining a first set of output values by processing a first set of input values of a task by the neural network (read as input into an embedding space using neural network (Introduction). FIG. 1); 
forming a projection space on the basis of the first set of output values (FIG. 1, 2. Different data projected in a space. Equations 1-6); 
obtaining a second set of output values by processing a second set of input values out of input values of the task by the neural network (read as input into an embedding space using neural network (Introduction). FIG. 1); 
projecting the second set of output values onto the projection space (FIG. 1, 2. Different data projected in a space. Equations 1-6); and 
performing processing the second set of output values in the projection space (read as a shared space to serve as the prototype for each class (Introduction). FIG. 1, 2. Different data projected in a space. Equations 1-6).
Snell et al. do not explicitly disclose projecting data on a space. However, equation 1-6 and algorithm 1 provide similar function.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Snell et al. to realize all limitations of the claimed invention namely being able train a machine learning system with limited data.

Claim 2. The data processing method by learning of a neural network of claim 1, Snell et al. disclose,
wherein the forming a projection space is performed by linear processing (read as We can write the remaining terms as a linear model as follows (Section 2.4). Equation 8).

Claim 3. The data processing method by learning of a neural network of claim 1, Snell et al. disclose,
wherein the projecting the output value of the neural network onto the projection space is performed by linear processing (read as We can write the remaining terms as a linear model as follows (Section 2.4). Equation 8).

Claim 4. The data processing method by learning of a neural network of claim 1, Snell et al. disclose,
Snell et al. disclose,
wherein the projection space is formed based on the first set of output values of the neural network and a reference vector set (FIG. 1, reference vector composed of elements c1-3 ), and wherein the reference vector set is composed of one or a plurality of reference vectors  and is learned together with the neural network (FIG. 1, reference vector composed of elements c1-3  are learned are shown by the model of section 2.2).

Claim 5. The data processing method by learning of a neural network of claim 4, Snell et al. disclose,
wherein the processing is performed in the projection space by using both a first set of result values obtained by projecting the second set of output values (FIG. 1 and 2 multiple data projected on a space) of the neural network onto the projection space and a second set of result values obtained by projecting the reference vector set onto the projection space (FIG. 1, reference vector composed of elements c1-3 ).

Claim 6. The data processing method by learning of a neural network of claim 1, Snell et al. disclose,
wherein the projection space is formed without using a gradient descent algorithm (Equations 1-6, gradient descent not used.).

Claim 7. The data processing method by learning of a neural network of claim 1, Snell et al. disclose,
wherein the neural network is a recurrent neural network (RNN) or a convolutional neural network (CNN) (read as using the pretrained Char CNN-RNN model (Section 3.3)),

Claim 8. The data processing method by learning of a neural network of claim 1, Snell et al. disclose,
wherein the first set of input values is a support set (read as the support set (Introduction)) and the second set of input values is a query set (read as the query set (Introduction)), and 
wherein the support set comprises a selected part of the input values of the task and label information on the corresponding selected part of the input values (read as  learned embedding of the labeled set of examples (the support set) (Introduction)), and the query set comprises another selected part of the input values of the task other than the support set and label information on the corresponding another selected part of the input values (read as the unlabeled points (the query set) (Introduction)).

Claim 9. The data processing method by learning of a neural network of claim 8, Snell et al. disclose,
wherein, in the processing, on the basis of the second set of output values obtained after processing the query set through the neural network (FIG. 1 and 2, multiple query set processed), the query set is classified in the projection space formed by using the first set of output values obtained after processing the support set through the neural network (FIG. 1 and 2, sets classified based on their proximity to the prototype.).

Claim 10. The data processing method by learning of a neural network of claim 9, Snell et al. disclose,
wherein the query set is classified in the projection space by using both a first set of result values obtained by projecting the second set of output values obtained by processing the query set through the neural network onto the projection space and a second set of result values obtained by projecting reference vectors within a reference vector set onto the projection space (FIG. 1 and 2, multiple query data projected onto projection space using Algorithm 1), and 
wherein the reference vector set is composed of one or a plurality of the reference vectors and is learned together with the neural network (read as using the pretrained Char CNN-RNN model (Section 3.3)).

Claim 11. The data processing method by learning of a neural network of claim 10, Snell et al. disclose,
wherein the query set is classified in the projection space by using distance values which are obtainable for a plurality of pairs between the first set of result values and the second set of result values (read as Euclidean distance (Section 2.4). Equations 7-8), and wherein the neural network and the reference vector set are updatable by using a loss based on the distance values obtained for all data within the query set (Section 2.2, Algorithm 1).

Claim 12. The data processing method by learning of a neural network of claim 11, Snell et al. disclose,
wherein each query data in the query set is classified in the projection space (FIG. 1-2, classified query set in projected space) on the basis of the second predetermined result value having a distance value closest to the first result value corresponding to the query data (FIG. 1-2, classified query set in projected space as being closer to prototype).

Claim 16. The data processing method by learning of a neural network of claim 9, wherein the projection space is formed without using a gradient descent algorithm (Equations 1-6, gradient descent not used.).

Claim 17. The data processing method by learning of a neural network of claim 9, Snell et al. disclose,
wherein the neural network is a recurrent neural network (RNN) or a convolutional neural network (CNN) (read as using the pretrained Char CNN-RNN model (Section 3.3)).

Claim 18. Snell et al. disclose a data processing apparatus by learning of a neural network (Sections 1-3), the data processing apparatus comprising a processor which is implemented to execute an instruction readable by the data processing apparatus (Steps and calculations shown in sections 1-4 necessitate the use of a computer program recorded on a storage medium and executed by a processor.), 
wherein the processor obtains a first set of output values by processing a first set of input values of a task by the neural network (read as input into an embedding space using neural network (Introduction). FIG. 1), forms a projection space on the basis of the first set of output values (FIG. 1, 2. Different data projected in a space. Equations 1-6), 
processes a second set of input values out of input values of the task by the neural network (read as input into an embedding space using neural network (Introduction). FIG. 1), 
projects the second set of output values onto the projection space (FIG. 1, 2. Different data projected in a space. Equations 1-6), and 
performs processing the second set of output values in the projection space (read as a shared space to serve as the prototype for each class (Introduction). FIG. 1, 2. Different data projected in a space. Equations 1-6).
Snell et al. do not explicitly disclose projecting data on a space. However, equation 1-6 and algorithm 1 provide similar function.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching of Snell et al. to realize all limitations of the claimed invention namely being able train a machine learning system with limited data.

Claim 19. The data processing apparatus by learning of a neural network of claim 18, wherein the forming a projection space is performed by linear processing (read as We can write the remaining terms as a linear model as follows (Section 2.4). Equation 8).

Claim 20. The data processing apparatus by learning of a neural network of claim 18, wherein the projecting the output value of the neural network onto the projection space is performed by linear processing by the processor (read as We can write the remaining terms as a linear model as follows (Section 2.4). Equation 8).

Claim 21. The data processing apparatus by learning of a neural network of claim 18, Snell et al. disclose,
wherein the projection space is formed based on the first set of output values of the neural network and a reference vector set by the processor (FIG. 1, reference vector composed of elements c1-3 ), and wherein the reference vector set is composed of one or a plurality of reference vectors and is learned together with the neural network (FIG. 1, reference vector composed of elements c1-3  are learned are shown by the model of section 2.2).

Claim 22. The data processing apparatus by learning of a neural network of claim 21, 
wherein the processing is performed in the projection space by the processor by using both a first set of result values obtained by projecting the second set of output values (FIG. 1 and 2 multiple data projected on a space) of the neural network onto the projection space and a second set of result values obtained by projecting the reference vector set onto the projection space (FIG. 1, reference vector composed of elements c1-3 ).

Claim 23. The data processing apparatus by learning of a neural network of claim 18, Snell et al. disclose,
wherein the projection space is formed by the processor without using a gradient descent algorithm (Equations 1-6, gradient descent not used.).

Claim 24. The data processing apparatus by learning of a neural network of claim 18, Snell et al. disclose,
wherein the neural network is a recurrent neural network (RNN) or a convolutional neural network (CNN) (read as using the pretrained Char CNN-RNN model (Section 3.3)).

Claim 25. The data processing apparatus by learning of a neural network of claim 18, Snell et al. disclose,
wherein the first set of input values is a support set (read as the support set (Introduction)) and the second set of input values is a query set (read as the query set (Introduction)), and 
wherein the support set comprises a selected part of the input values of the task and label information on the corresponding selected part of the input values (read as  learned embedding of the labeled set of examples (the support set), and the query set comprises another selected part of the input values of the task other than the support set and label information on the corresponding another selected part of the input values (read as the unlabeled points (the query set) (Introduction)).

Claim 26. The data processing apparatus by learning of a neural network of claim 25, 
wherein, on the basis of the second set of output values obtained after processing the query set through the neural network (FIG. 1 and 2, multiple query set processed), the processor classifies the query set in the projection space formed by using the first set of output values obtained after processing the support set through the neural network (FIG. 1 and 2, sets classified based on their proximity to the prototype.). 

Claim 27. The data processing apparatus by learning of a neural network of claim 26, Snell et al. disclose,
wherein the processor classifies the query set in the projection space by using both a first set of result values obtained by projecting the second set of output values obtained by processing the query set through the neural network onto the projection space and a second set of result values obtained by projecting reference vectors within a reference vector set onto the projection space (FIG. 1 and 2, multiple query data projected onto projection space using Algorithm 1), and 
wherein the reference vector set is composed of one or a plurality of the reference vectors and is learned together with the neural network (read as using the pretrained Char CNN-RNN model (Section 3.3)).

Claim 28. The data processing apparatus by learning of a neural network of claim 27, Snell et al. disclose,
wherein the processor classifies the query set in the projection space by using distance values which are obtainable for a plurality of pairs between the first set of result values and the second set of result values (read as Euclidean distance (Section 2.4). Equations 7-8), and wherein the neural network and the reference vector set are updatable by using a loss based on the distance values obtained for all data within the query set (Section 2.2, Algorithm 1).

Claim 29. The data processing apparatus by learning of a neural network of claim 28, Snell et al. disclose,
wherein the processor classifies each query data in the query set in the projection space (FIG. 1-2, classified query set in projected space) on the basis of the second predetermined result value having a distance value closest to the first result value corresponding to the query data (FIG. 1-2, classified query set in projected space as being closer to prototype).

Claim 33. The data processing apparatus by learning of a neural network of claim 26, Snell et al. disclose,
wherein the neural network is a recurrent neural network (RNN) or a convolutional neural network (CNN) (read as using the pretrained Char CNN-RNN model (Section 3.3)).

Claim 34. The data processing apparatus by learning of a neural network of claim 26, Snell et al. disclose,
wherein the query set is classified through the projection onto the projection space without using a gradient descent algorithm (Equations 1-6, gradient descent not used.).

Claim 35. Snell et al. disclose,
A computer-readable medium for recording a computer program for performing the method according to claim 1 (Steps and calculations shown in sections 1-4 necessitate the use of a computer program recorded on a storage medium and executed by a processor.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646